Citation Nr: 1741470	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for sleep apnea.

 2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION


The Veteran served with the Army National Guard, including a confirmed period where she was ordered to active duty in support of Operation Enduring Freedom from November 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for entitlement to service connection for sleep apnea and a low back disorder.  The Veteran perfected a timely appeal.  See September 2012 Notice of Disagreement; November 2013 Statement of the Case; December 2013 Substantive Appeal (VA Form 9).

The case was previously before the Board in July 2015, when it was remanded for to obtain service treatment records along with examination of the Veteran and medical opinions.  Additional development is necessary.    

The issues on appeal are being REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran served in the National Guard from 1989 to at least 2012.  A DD Form 214, Certificate of Release or Discharge from Active Duty, confirms that she was ordered to active duty in support of Operation Enduring Freedom from November 2009 to June 2010, with service in Afghanistan from December 2009 to June 2010.  Although service treatment records (STRs) spanning approximately 20 years of national guard service have been associated with the claims file, STRs from the Veteran's period of active duty still remain outstanding. 

In July 2015, the Board remanded the case for additional action to be taken to obtain the Veteran's service treatment records for her period of active duty from November 2009 to June 2010.  Subsequent to the Board's remand, service treatment records and service personnel records were received later in July 2015.  While these records are numerous, review of them again shows that they contain no service treatment records for the period of active duty service from November 2009 to June 2011.  There are records dated shortly before and after this period of active duty, but no records from her active duty in Afghanistan.  Review of the development record post-remand again does not reveal negative responses from these entities regarding these particular records, or that any such response has been associated with the claims file.  It is not evident that further attempts to obtain such records would be futile.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, to include service treatment records.  38 C.F.R. § 3.159 (c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Thus, on remand, additional efforts should be taken to obtain these service treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Missouri Office of the Adjutant General, the Veteran's Army National Guard unit, and any other appropriate records repository including NPRC and/or RMC to obtain the Veteran's service treatment records from her period of active duty with the Army National Guard from November 2009 to June 2010.  The procedures set forth in 38 C.F.R. § 3.159 (c) regarding records requests from Federal facilities are to be followed.  If the records are unobtainable, then negative responses must be obtained and placed of record in the claims file (along with a description of the extent of search conducted, e.g., record of unavailability).  All records and responses received should be associated with the claims file.

2.  After completing the aforementioned, and conducting any additional development deemed necessary, re-adjudicate the Veteran's claims for service connection for obstructive sleep apnea and a low back disorder in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

